            Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Chava Singer, individually and on behalf of all others
 similarly situated;                                                    Civil Action No:
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Forster & Garbus LLP
 John Does l-25

                                       Defendant.


Plaintiff Chava Singer (hereinafter, “Plaintiff”), a New York resident, brings this Class Action

Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant Forster & Garbus

LLP (hereinafter “Defendant” or “F&G”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15

   U.S.C. §1692(a). At that time, Congress was concerned that “abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy.” Id. Congress concluded that “existing laws…[we]re


                                                                                                     1
        Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 2 of 11




inadequate to protect consumers,” and that “‘the effective collection of debts’ does not require

‘misrepresentation or other abusive debt collection practices.’” 15 U.S.C. §§1692(b) & (c).

   2.       Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. §1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id §l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. §1692k.

                                JURISDICTION AND VENUE

   3.       The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331,

15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

   4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                   NATURE OF THE ACTION

   5.       Plaintiff brings this class action on behalf of a class of New York consumers under§

1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.       Plaintiff is seeking damages and declaratory and injunctive relief.

                                           PARTIES

   7.       Plaintiff is a resident of the State of New York, County of Rockland, residing at 70

Twin Avenue #301, Spring Valley, New York 10977.
        Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 3 of 11




   8.       Forster & Garbus LLP is a “debt collector” as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 60 Motor Parkway, Commack, NY

11725.

   9.       Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile and regularly engages in business the principal purpose of which is to attempt to

collect debts alleged to be due another.

   10.      Defendant is a “debt collector” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

   11.      John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS
   12.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   13.      The Class consists of:

            a. all individuals with addresses in the State of New York;

            b. to whom Forster & Garbus LLP sent a collection letter attempting to collect a

               consumer debt;

            c. that contained a different balance than the balance stated on the notice of

               judgment, with no explanation for the change in the balance given;

            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   14.      The Sub - Class consists of:

            a. all individuals with addresses in the State of New York;
     Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 4 of 11




            b. to whom Forster & Garbus LLP sent a collection letter attempting to collect a

               consumer debt;

            c. that incorrectly stated that post-judgment interest would accrue only on the

               principal balance;

            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   15.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   16.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   17.      There are questions of law and fact common to the Plaintiff Classes, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the form attached as

Exhibit A violate 15 U.S.C. §§ l692e and 1692f.

   18.      The Plaintiffs’ claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

Plaintiff Classes defined in this Amended Class Action Complaint. The Plaintiffs have retained

counsel with experience in handling consumer lawsuits, complex legal issues, and class actions,

and neither the Plaintiffs nor her attorneys have any interests, which might cause them not to

vigorously pursue this action.
     Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 5 of 11




   19.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

               that the Plaintiff Classes defined above are so numerous that joinder of all

               members would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Classes and those questions predominance over

               any questions or issues involving only individual class members. The principal

               issue is whether the Defendants' written communications to consumers, in the

               form attached as Exhibit A violate 15 U.S.C. § l692e and §1692f.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

               class members insofar as Plaintiffs have no interests that are adverse to the absent

               class members. The Plaintiffs are committed to vigorously litigating this matter.

               Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiffs nor her counsel

               have any interests which might cause them not to vigorously pursue the instant

               class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all
     Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 6 of 11




               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Classes predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   21.     Depending on the outcome of further investigation and discovery, Plaintiffs may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   22.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   23.     Some time prior to January 8, 2020, an obligation was allegedly incurred to Barclays

Bank Delaware.

   24.     The Discover Bank obligation arose out of transactions in which money, property,

insurance or services, which are the subject of the transaction, are primarily for personal, family

or household purposes.

   25.     The alleged Discover Bank obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

   26.     Discover Bank is a “creditor” as defined by 15 U.S.C. §1692a(4).
      Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 7 of 11




    27.     Discover Bank or a subsequent owner of the Discover Bank debt contracted the

Defendant to collect the alleged debt.

    28.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.


                       Violation I – January 8, 2020 Collection Letter

    29.     On or about January 8, 2020, Defendant sent the Plaintiff a collection letter regarding

collection of a state court judgment regarding the Discover Bank debt and stated a balance of

$6,126.56, See August 5, 2019 Collection Letter – Attached hereto as Exhibit A.

    30.     The letter states: “Unless satisfactory arrangements are made with this office to pay

the full judgment balance, judgment enforcement proceedings may be instituted as provided by

the New York Civil Practice Law and Rules Article 52, to secure payment thereof.

If interest or other charges or fees accrue on this account, after the date of this letter, the amount

due on the day you pay may be greater. Post judgment interest accrues from the entered

judgment date of 01/07/2020, on the principal balance of $5,886.56 at the statutory rate. (CPLR

Section 5004).”

    31.     The Notice of Judgment issued by the Supreme Court of the State of New York,

County of Rockland (Index No. 035849/2019) stated a total balance of $6,211.56.

    32.     No explanation was given for the difference in amount between the stated amount on

the notice of judgment regarding this judgment debt and the amount listed on the January 8,

2020 letter.
     Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 8 of 11




   33.       Plaintiff did not make any additional payments, nor to the the best of her

knowledge were there any levies or garnishments on the judgment debt that would explain the

different amount listed on the January 8, 2020 letter.

   34.       Furthermore, the letter misleads the Plaintiff by stating that arrangements must be

made to pay the “full judgment balance” to avoid judgment enforcement proceedings yet the

amount listed on Defendant’s letter is not the full judgment balance.

   35.       Therefore, Plaintiff is confused and misled whether they must pay the full judgment

balance ($6,211.56 according the the notice of judgment) or the lower amount stated on the

Defendant’s letter of $6,126.56 to avoid judgment enforcement proceedings.

   36.       Furthermore, the Defendant has failed to update the judgement amount docketed

with the Court to reflect this lower amount.

   37.       A collection letter must clearly state the balance owed and the unexplained

discrepancy between the full judgment amount and the amount listed in Defendant’s letter makes

it impossible the Plaintiff to know how much is owed and if the debt will be considered paid if

the lower payment amount is made.

   38.       As such, Defendant was required to include an explanation to clarify the discrepancy

of the balance to the consumer.

   39.       The Defendant failed to include any explanation for the change in the balance in its

January 8, 2020 letter.

   40.       The Defendants failure to change the judgment amount only adds to the consumers

confusion.

   41.       In addition, the Letter incorrectly states that post judgment interest only accrues on

the principal balance of $5,886.56 and cites “CPLR Section 5004” as support.
       Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 9 of 11




     42.     However, under NY CPLR Section 5004, the rate of interest is calculated on the

  entire judgment balance and not only the principal balance.

     43.     Therefore, Defendant’s letter is misleading and deceptive because it informs

  Plaintiff that post judgment interest would only be based on the principal balance while in fact

  the post judgment interest rate would be based on a larger amount, namely the entire judgment.

     44.     It is misleading and deceptive to inform Plaintiff that the post judgment interest is

  only being charged to the principal balance when in fact it is being charged on the entire

  judgment amount, because it misleads the Plaintiff into believing he is being charged a lower

  amount of interest than the true amount of interest actually being charged to him.

     45.     As a result of Defendant's deceptive, misleading and unfair debt collection

     practices, Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     46.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     47.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692e.

     48.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     49.     Defendant violated said section 1692e;

             a.      by omitting material information and stating false information creating a false

     and misleading representation of the status of the debt in violation of §1692e(10);
     Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 10 of 11




            b.      by falsely representing the character, amount of legal status of the debt in

    violation of §1692e(2)(A);

    50.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.




                                COUNT II
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                               §1692f et seq.

    51.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

    52.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

    53.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

    54.     Defendant violated this section by omitting material information and stating false

information that gave Plaintiff a false understanding of the amounts owed under the FDCPA.

    55.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                              DEMAND FOR TRIAL BY JURY

    56.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.
        Case 7:21-cv-00121-KMK Document 1 Filed 01/07/21 Page 11 of 11




                                    PRAYER FOR RELIEF


WHEREFORE, Plaintiff Chava Singer, individually and on behalf of all others similarly situated,

demands judgment from Defendant Forster & Garbus LLP, as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: Hackensack, New Jersey
              January 7, 2021

                                                                   /s/ Raphael Deutsch
                                                            By: Raphael Deutsch, Esq.
                                                            Stein Saks, PLLC
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            Phone: (201) 282-6500
                                                            Fax: (201) 282-6501
                                                            Attorneys For Plaintiff
